PARKER, Judge.
Defendant contends inter alia that the trial court’s failure to instruct the jury on self defense was reversible error. We agree.
It is undisputed that Sheppard was armed with a pistol. The defendant’s evidence showed that Sheppard was brandishing this gun and threatening to kill defendant before defendant was himself handed a pistol by his wife. Defendant testified that Shep*481pard shot first as Doris Ann Dorsey was handing defendant the pistol. Doris Ann Dorsey also testified that Sheppard fired while she was handing defendant the pistol. Defendant’s eight year old daughter Vickie Ann Dorsey testified that Sheppard fired first. This evidence raised an issue of self defense in this case, and the trial court was required to instruct the jury accordingly.
New trial.
Judges Hedrick and Erwin concur.